Citation Nr: 1026834	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-29 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 
percent from July 5, 2002 to May 13, 2008, and a disability 
rating higher than 70 percent from May 14, 2008 for a mood 
disorder.

2.  Entitlement to an initial rating in excess of 60 percent for 
coronary artery disease, atrial fibrillation, and atrial scarring 
due to radiation treatment.

3.  Entitlement to an initial rating in excess of 60 percent for 
restrictive ventilatory disease.

4.  Entitlement to an initial compensable evaluation for 
myelodysplasia, residual of radiation treatment.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1973, 
with prior service in the Montana Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  
In a May 2005 rating decision, the RO, in part, denied service 
connection for chronic fatigue syndrome and aches and pains to 
joints.  In an October 2006 rating decision the RO, in part, 
granted service connection for a mood disorder and assigned an 
initial disability rating of 50 percent, effective July 5, 2002; 
granted service connection for coronary artery disease, atrial 
fibrillation, and atrial scarring due to radiation treatment and 
assigned an initial disability rating of 60 percent, effective 
November 19, 1999; granted service connection for restrictive 
ventilatory disease and assigned an initial disability rating of 
60 percent, effective November 19, 1999; and granted service 
connection for myelodysplasia, residual of radiation treatment 
and assigned an initial disability rating of 0 percent, effective 
October 14, 2004.  

In July 2008, during the pendency of this appeal, the RO granted 
a higher disability rating of 70 percent for mood disorder 
effective May 14, 2008.  As a higher schedular evaluation for 
this disability is possible, the issue of entitlement to a rating 
in excess of 70 percent remains before the Board on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993). 

Of preliminary importance, because the claims for higher ratings 
for the service-connected mood disorder, coronary artery disease, 
restrictive ventilatory disease and myelodysplasia, involve a 
request for higher ratings following the grant of service 
connection, the Board has characterized these claims in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for a previously service- connected 
disability). 

The issues of entitlement to an initial rating in excess of 60 
percent for coronary artery disease, atrial fibrillation, and 
atrial scarring due to radiation treatment; entitlement to an 
initial rating in excess of 60 percent for restrictive 
ventilatory disease, and entitlement to an initial compensable 
evaluation for myelodysplasia, residual of radiation treatment 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Since July 5, 2002, mood disorder has been shown to be 
manifested by such symptoms as occupational and social 
impairment, with deficiencies in most areas.

2.  Since July 5, 2002, mood disorder is not shown to result in 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to an initial 70 percent evaluation, 
but no higher, for a mood disorder have been met since July 5, 
2002.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9434 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in July 2008.  The letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the July 2008 letter, and opportunity 
for the Veteran to respond, the November 2008 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, he was afforded VA examinations in June 2003 and 
May 2008 that were fully adequate for the purposes of rendering 
this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
appellant has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on the facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In an October 2006 rating decision the RO, in part, granted 
service connection for a mood disorder and assigned an initial 
disability rating of 50 percent, effective July 5, 2002.  The 
disorder was rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  
In July 2008, the RO granted a higher disability rating of 70 
percent for mood disorder effective May 14, 2008.

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affected the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130. 

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is applicable 
if the manifestations of the service-connected psychiatric 
disorder result in total occupational and social impairment.  
Although the Rating Formula lists specific symptoms that are 
indicative of total impairment, the United States Court of 
Appeals for Veterans Claims has held that the symptoms listed in 
the Rating Formula are only examples, and that evidence of those 
specific symptoms is not required to show that the veteran is 
totally disabled.  In rating a mental disability VA is required 
to consider all symptoms that affect her social and occupational 
functioning, and not limit consideration to those symptoms listed 
in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In other words, the primary consideration is 
whether the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild symptomatology 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 
(2009). 

The Veteran underwent a VA examination in June 2003.  The 
examiner noted that the Veteran had in-service treatment and had 
been treated for depression related to his Hodgkin's disease most 
of the time since then.  The last 2 or 3 years he had been 
treated with Paxil.  He reported low energy and low self esteem.  
He had poor concentration.  He felt hopeless a lot but had not 
become suicidal and had not given up entirely.  He had no 
previous hospitalizations for his mental condition.  He had been 
limited to doing chores around the house and his last stable 
employment was as a self employed auto mechanic in 1990.  
Occupationally, he had been unable to work for the past year.  
Socially, he had been married for over 25 years and had a 
daughter.  He had frequency of nearly daily suffering of 
depression.  Currently, he characterized his depression as 
moderate.  He had been unemployed for the past 12 months.  
Treatments have included outpatient counseling and medication 
which kept his depression probably in a moderate depressed state.  
He was sleepy and drowsy throughout the day and had difficulty 
sleeping at night.  On examination, he was alert and cooperative.  
He was relevant and coherent.  He was slow and halting of speech 
and at times was frustrated and discouraged.  During his 
conversation at times he became tearful.  He denied being 
suicidal or homicidal but admitted to feeling hopeless.  He 
denied hallucinations.  He had no inappropriate behaviors.  He 
was not suicidal or homicidal.  He did have ability and did 
maintain a minimal personal hygiene and other basic activities of 
daily living.  He remained oriented to person, place and time.  
He suffered memory loss of both short and long term memory.  He 
was not obsessive or ritualistic.  His rate and flow of speech 
was slow and halting.  He did suffer monthly panic attacks.  He 
suffered from significant depression, depressed mood and anxiety.  
He had impaired impulse control in the past.  He had sleep 
impairment to the extent that he could fall asleep but then would 
wake up and be up for 2 hours at night.  The diagnosis was 
depression.  A GAF score of 52 was assigned which was in the 
moderate to severe range.

The Veteran underwent a VA examination in May 2008.  He had not 
been hospitalized for his psychiatric condition but continued to 
take medications.  He was unable to work and believed that he was 
permanently and totally disabled from any occupation at this 
time.  He suffered daily from depression and a combination of all 
of his medical conditions.  The depression was severe to moderate 
and the duration was continuous.  There had been no remissions of 
his depression in the past 5 years.  His social functioning and 
adjustment involved remaining in conversation with his wife of 30 
years.  They visited relatives and friends together.  On 
examination, he appeared to be depressed and sad in his demeanor.  
Speech was relevant and coherent.  He paused and reflected before 
he spoke about his thoughts.  Mood was gravely depressed.  He 
admitted to suicidal thoughts and ideas but without intention or 
plan.  He had no homicidal ideation, intention or plan.  Motor 
activity was slow and deliberate.  He was not delusional and had 
no hallucinations.  He was phobic about death and dying.  He was 
somewhat impulsive at times.  He had no feelings of unreality.  
His sleep was disrupted by waking with panic.  His appetite was 
decreased and he had no libido or sexual performance.  
Intellectual and sensorial functioning was grossly within normal 
limits.  He was abstract in his thinking.  He showed good 
judgment to simple situations.  He had some impairment in thought 
process and communication in that he could not seem to get words 
out in the way that he intended.  He was not delusional nor did 
he have hallucinations.  He did entertain suicidal thoughts but 
he had no intention or plan.  He was able to maintain minimal 
personal hygiene and other basic activities of daily living.  He 
remained oriented to person, place and time.  He did suffer 
short-term memory loss primarily around recall of names, birthday 
and anniversaries.  He had no long-term memory problems.  He was 
obsessive at times.  The rate and flow of speech was slowed with 
pauses but he remained relevant and coherent.  There was no 
obscure speech during the examination.  He suffered panic 
particularly at night.  His depression was severe.  The examiner 
noted that compared to the May 2003 VA examination, he had moved 
from moderately depressed to showing signs of severe depression.  
He had impaired impulse control.  Sleep impairment was marked by 
waking in the night in a panic.  He remained mentally competent 
for VA purposes.  A GAF score or 48 was recorded.  This more 
severe assessment was due to the increased thoughts of death and 
dying on an obsessional basis.  The examiner noted that he was 
totally occupationally impaired due to a combination of all of 
his medical conditions.  He was unable to work for the past 5 
years and depression was a major feature of that.  Family 
relationships were troubled even though this was the main focus 
of his life.  His judgment had shown impairment and thinking had 
become more focused on death and dying.  Mood remained depressed 
and more depressed than the previous examination.  His mental 
disorder required continuous medication.

Concerning the period prior to May 14, 2008, the Board finds that 
the Veteran's symptoms more nearly approximated occupational and 
social impairment, with deficiencies in most areas.  While he 
does not display such symptoms as obsessional rituals, suicidal 
ideation and neglect of personal appearance and hygiene, prior to 
May 14, 2008 he did nonetheless exhibit major deficiencies in 
both social and occupational functioning.  He experienced nearly 
daily suffering of depression, had low energy, low self esteem 
and poor concentration.  He felt hopeless, suffered panic attacks 
and demonstrated impaired impulse control in the past.  He had 
sleep impairment and his rate and flow of speech was slow and 
halting.  The Board also notes that in order to qualify for a 
higher rating, the Veteran need not exhibit all or most specific 
characteristics of that rating; rather he need only demonstrate 
that level of overall disability.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) (the psychiatric symptoms listed in the 
rating criteria are not exclusive, but are examples of typical 
symptoms for the listed percentage ratings).  In sum, the 
evidence can be read as showing deficiencies in most of the areas 
listed under the criteria for a 70 percent rating.  Accordingly 
an initial rating of 70 percent is granted from July 5, 2002.

However, the Board finds that a disability rating in excess of 70 
percent is not warranted for any period of the claim.  As noted 
above, the maximum rating of 100 percent requires total 
occupational and social impairment.  VA treatment records and 
examinations show no gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, inability to maintain personal hygiene or disorientation 
to time or place.  Regarding social impairment, while his family 
relationships were troubled, the record indicates that he 
continues to live with his wife and they visited relatives and 
friends together.  He also had a relationship with his daughter.  
He has been able to communicate with the VA examiners in a 
coherent manner.  The examiners found him competent to manage his 
compensation benefits.  A GAF score of 48, indicative of serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job), had been assigned by the May 2008 VA psychiatric 
examiner.  In this case, the overall evidence of record on does 
not reflect that the Veteran's symptomatology was so severe as to 
merit a 100 percent evaluation.  

Thus, for all the foregoing reasons, the Board finds that an 
initial 70 percent, but no higher, rating for PTSD, is warranted.

In this circumstance, though, the Board must still consider 
whether the Veteran is entitled to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's mood disorder is appropriately 
contemplated by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted.  
Thun.  

The Veteran's service-connected disabilities have been rated in 
combination as 100 percent disabling since November 1999.



ORDER

An initial 70 percent evaluation for a mood disorder from July 5, 
2002, is granted.

An initial evaluation greater than 70 percent for a mood disorder 
from July 5, 2002, is denied.


REMAND

The Veteran seeks a higher initial rating for his service-
connected coronary artery disease, atrial fibrillation, service-
connected restrictive ventilatory disease and service-connected 
atrial scarring due to radiation treatment and myelodysplasia, 
residual of radiation disabilities.  The Board observes that the 
most recent VA examination in May 2003 for these disabilities is 
over seven years old.  In light of VA's duty to conduct a 
thorough and contemporaneous medical examination, and considering 
the current contentions, the Board finds that a new VA 
examination is necessary in order to decide the Veteran's claim.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  See also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The RO/AMC should schedule a VA 
examination for the Veteran's heart 
condition.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The examiner should determine the level of 
disability due to the Veteran's service-
connected coronary artery disease, atrial 
fibrillation, and atrial scarring due to 
radiation treatment.  The examiner should 
specifically determine whether the Veteran 
has chronic congestive heart failure; or 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction 
with an ejection fraction of less than 30 
percent.  

The rationale for all opinions expressed 
should also be provided. 

3.  The RO/AMC should schedule a VA 
examination for the Veteran's 
myelodysplasia, residual of radiation 
treatment disability.

The examiner should determine the level of 
disability due to the Veteran's service-
connected myelodysplasia, residual of 
radiation treatment.  All indicated tests 
and studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The rationale for all opinions expressed 
should also be provided. 

4.  The RO/AMC should schedule a VA 
examination for the Veteran's restrictive 
ventilatory disease disability.

The examiner should determine the level of 
disability due to the Veteran's service-
connected restrictive ventilatory disease.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  

The rationale for all opinions expressed 
should also be provided. 

5.  Then, the RO or the AMC should 
readjudicate these three remanded claims.  If 
any benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


